DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device configured to” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an ultrasound beamforming device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification indicates that the contents of Fig. 7 part 900 are generally identifiable as the ultrasound beamforming device.  For examination purposes, a combination of hardware along with the software/algorithm for accomplishing the claimed functions, as described in the specification and equivalents thereof, has been interpreted as corresponding to the “ultrasound beamforming device” of the claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-10, 12-13, 16, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl US 20180353157 A1 by Eibl et al. (hereafter Eibl, previously of record) further in view of US US 20070038256 A1 by Michael Maschke (hereafter Maschke, previously of record).

Regarding claim 1, Eibl teaches: 1. An ultrasound system (see Eibl’s Abstract) comprising:
an ultrasound probe having a plurality of ultrasound transducers (see Eibl’s Figs. 16-17 noting transducer array 1602/1702);
a monitoring pad configured to be secured to a patient in a fixed manner (see Eibl’s Figs. 16-17 at large, and also noting either adhesive 1606/1704 or [0220] which describes that the invention have adhesives or other fixing devices such as elastic bands), the monitoring pad comprising:
an ultrasound gel pad (see Eibl’s Fig. 16 noting the hydrogel pad 1604); and
a support structure that holds the ultrasound gel pad and is geometrically configured to receive the ultrasound probe and to hold the ultrasound probe in a fixed position against the ultrasound gel pad, such that the ultrasound gel pad is sandwiched between the patient and the ultrasound probe (see Eibl’s Figs. 16-17 and [0220]-[0222] noting the housing 1612/1712  and noting the configuration of the elements clearly depicted in the figures);
…; and
an ultrasound beamforming device coupled to the ultrasound probe and configured to control the plurality of ultrasound transducers of the ultrasound probe to manipulate focus of an ultrasound beam into the patient and to read resulting reflections of the ultrasound beam (as best understood, this is one or more of the beamforming electronics, processing electronics, and user interface which are show in in Eibl’s Figs. 16-17 e.g. as parts 1610/1710 and 1620 and/or are described in [0220]-[0222]; however and alternatively, the computer processing/programmed steps are described in regards to the base embodiment such as at [0120]/[0145] which iterates that the device 102 can perform auto-focusing of the ultrasonic sources at a number of different depths and angles (i.e. manipulating the focus) and then collect data (i.e. resulting reflections) that best fits the structure of a targeted blood vessel. Lastly it may compact prosecution to note that while it is clearly inherent that this sort of electrical manipulations and digital processing must necessarily and inherently involve a computer that Eibl explicitly clarifies that his invention accomplishes such functions is using a combination of hardware and software, e.g. at [0310]).
In the foregoing the examiner omitted “at least one sensor unrelated to ultrasound and being configured to generate a patient reading”, as indicated by ellipsis, because Eibl does not teach the use of further sensors for gathering non-ultrasonic patient readings and therefore fails to teach this limitation.
However, Maschke, in the same or eminently related filed of ultrasonic monitoring and control of a defibrillator (see Maschke’s Abstract) teaches using additional sensors such as an ECG or oximeter and displaying this data alongside the ultrasound images (see in general Maschke’s Fig. 2 as explained in Maschke’s: [0032] noting the use of sensors E2 for gathering additional patent data P, and noting the sensor types for E2; [0029] or [0038]  for display 3 outputting the ultrasound and/or physiological and/or patient and/or defibrillation data in an adjustable and overlay-able manner. Lastly and for compact prosecution purposes the examiner notes that the use of the same sensor types contained in the applicant’s specification is merely a means to compact prosecution and that the claim language itself can of course be read on by other sensors such as the location sensor/transponder of Maschke’s [0019]/[0023] etc. because it senses patient data unrelated to US).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Eibl with the use of additional sensors (i.e. at least one sensor unrelated to ultrasound and being configured to generate a patient reading) and display of the patient data provided by the additional sensors as taught by Maschke because it would allow for numerous advantageous such as improved patient outcomes, faster care, emergency contacting, better defibrillation timing, improved defibrillation reliability, among others (Maschke details numerous advantages, some of which vary by the sensors provided. For example the transponder/location sensor allows the patient data and patient location data to be transferred to EMS and local hospitals to improve patient outcomes and allow for faster follow up care after patient stabilization as iterated in [0019]-[0023]; possibly more relevant to the applicant’s disclosed (though not claimed) limitations would be the advantages that come about from combining US and ECG as this allows for treating multiple types of myocardial infarctions quickly and accurately, e.g. see [0033] noting that US allows for diagnosing infarcts that are silent on ECG and noting also that ECG is the gold standard/conventional sensor as per [0003] as ECG allows for synchronizing shocks with the patients electrical cardiac activity as per [0029] and as ECG is used as a source of data for controlling the defibrillator as per [0035]. Moreover and as an alternative to any and all of the foregoing, the examiner also notes that this is prima facie advantageous because both the Eibl and Maschke arts are using US to detect the requirement for treatment/defibrillation thus using another sensor that directly detects (e.g. ECG) or detects related flow conditions (e.g. pulse ox) would be the combination of means known to the same end and thus covered under the legal precedent documented in MPEP 2144.06(I) and/or see Maschke’s [0014] which iterates that displaying both data sets results in a particular accurate diagnosis (which is the core rational behind the cited MPEP section as well)).

Regarding claim 2, Eibl teaches: 2. The ultrasound system of claim 1, wherein: the ultrasound beamforming device comprises transmission circuitry configured to control a time-delay for exciting each ultrasound transducer to generate a plurality of ultrasound beams transmitted into the patient such that ultrasound energy is in phase at a predefined focal point within the patient; and the ultrasound beamforming device comprises reception circuitry configured to read resulting reflections of the ultrasound beam from the predefined focal point (see Eibl’s [0120] and [0145] where all of the above limitations are seemingly inherently covered by being able to electronically sweep the focus over a range of depths and angles as covered in the citation).
	Additionally or alternatively at least because Eibl doesn’t explicitly use the same terminology (i.e. there is no mention of phase per se, even though there is clearly electronically implemented steering) it is also appropriate to provide a secondary grounds of rejection. As such the examiner notes that the contents of claim 2 merely recite the rudiment of phased array steering and that phased array steering is exceedingly old and well-know in the art and has prima facie advantages – namely the ability to steer the beam without repositioning the probe, among others – that everyone of ordinary skill in the art would therefore be well aware of so as to be prima facie obvious to implement. See MPEP 2144.03, further noting that as the applicant has not challenged the examiner’s position this is taken to be an admission of prior art as per the second paragraph of MPEP 2144.03(C).
Therefore and in the alternate it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve upon the electronic steering of undisclosed principle taught by Eibl with the use of a well-known phased steering because it would advantageously allow for steering of the probe without user interaction.

Regarding claim 3, Eibl teaches: 3. The ultrasound system of claim 1, wherein the ultrasound beamforming device implements and algorithm configured to refocus the plurality of ultrasound beams at a specific region of interest to improve signal to noise ratio (as best understood this is inherent in showing that the US is focused as is provided for above in parent claim 1. For compact prosecution purposes the examiner further notes that Eibl’s [0120] and [0145] rather clearly cover refocusing (that is the focus is swept) until a specific location of the ROI is determined [0145] specifically calls these protocols (i.e. algorithms, given that this is implemented on a computer)).

Regarding claim 4, Eibl teaches: 4. The ultrasound system of claim 1, wherein the ultrasound transducers are oriented in a two-dimensional array (see Eibl’s [0167]).

Regarding claim 6, Eibl teaches: 6. The ultrasound system of claim 1, wherein the ultrasound beamforming device comprises a display configured to display an ultrasound image based on the resulting reflections of the ultrasound beam (see Eibl’s Figs. 16-17 parts 1610/17/10 or see [0222]). 

Regarding claim 16, Eibl teaches: 16. The ultrasound system of claim 1, comprising: LEDs (Light Emitting Diodes) or other lights disposed on the monitoring pad and/or the ultrasound probe for signalling a status of the ultrasound system (as per Eibl’s [0178] the user interface can include indicator lights such as LEDs and these LEDs can specifically provide feedback to the operator about the operating condition of the device).

Regarding claim 31, Eibl teaches: 31. The ultrasound system of claim 1, wherein the monitoring pad comprises an adhesive layer, and wherein the monitoring pad is configured to be secured to the patient in the fixed manner using the adhesive layer (see Figs. 16-17 noting adhesive 1606/1704 which would be fully capable of as much and/or which are described in [0220] as accomplishing as much).

Regarding claims 12-13 Maschke further teaches: 12. The ultrasound system of claim 1, wherein the at least one sensor comprises a pair of electrocardiogram electrodes for sensing a heartbeat as the patient reading.  13. The ultrasound system of claim 1, wherein the at least one sensor comprises a blood oxygen saturation sensor for sensing a blood oxygen saturation as the patient reading (see e.g. Maschke’s [0029] and [0032]-[0033] noting that Maschke uses known sensors for ECG and oxygen data as E2, among others).
However and in the alternative the examiner notes that both ECGs and pulse oximeters are old and well known in the art and are often provided alongside any patient who has cardiopulmonary issues in any hospital setting because they are known to save lives and allow for quick reactions to adverse events such as myocardial infarctions or pulmonary edema. Therefore it would have been prima facie obvious to include either or both of these sensors if it was the case that had they not specifically been provided. See MPEP 2144.03 and, noting that the applicant has not challenged the official notice see specifically the second paragraph of section C thereof.
Therefore it would have been prima facie obvious to one of ordinary skill in the art to include either or both of an ECG or pulse oximeter because these sensors are so old and well known so as to be standard operating procedure for many hospitals and because these implements have well-known advantages in terms of improving patient outcomes during adverse events.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Maschke as applied to claim 1 above, and further in view of US 20100168576 A1 by Poland et al. (hereafter Poland, previously of record).

Regarding claim 5, Eibl teaches the basic invention as given above in regards to claim 4, including; however, Eibl does not mention how in specific he operates his 2D array and thus Eibl fails to teach: “5. The ultrasound system of claim 4, wherein the ultrasound beamforming device is configured to utilize one array of the two-dimensional array as a single linear array.”
However Poland, in the same or eminently related field of ultrasonic imaging (see Poland’s Abstract) teaches an ultrasound beamforming device which also has a 2D array of transducer and which is configured to utilize one array of the two-dimensional array as a single linear array (Poland can obtain 2D/b-mode data instead of 3D data in his 2D array embodiment per se, as explained in [0032], so as to be fully capable of the claimed limitation). 
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the undisclosed 2D array beamforming of Eibl with the 2D array beamforming taught by Poland in order to advantageously allow for more imaging options such as imaging in both 2D and 3D.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Maschke as applied to claim 1 above, alternatively further in view of Poland.

Regarding claims 9-10, Maschke further teaches: 9. The ultrasound system of claim 1, wherein the ultrasound beamforming device is configured to receive the reading from the at least one sensor via the ultrasound probe (see Maschke’s beamforming device parts 1-4 of Fig. 1 (where these are all the computer components commonly housed in housing part 2, as explained in [0027]-[0028]) which is in line with the claim interpretation given above (i.e. this constitutes the processing electronics that, among other operations, form the US image) and wherein beamforming device 1-4 is itself composed of component blocks (e.g. A-G) that include the sensor block E and US block G so as to contain and obtain data from both as also illustrated by the lines/connections apparent from Fig. 2 as these are all provided together, e.g. see [0007] showing that the sensors are an integral component, [0012] showing that the measurement processing units are integral with the central control unit, the measuring electrodes or other sensors can each be integral components of the invention).10. The ultrasound system of claim 1, wherein the ultrasound beamforming device comprises a display for concurrently displaying an ultrasound image based on the resulting reflections of the ultrasound beam and another image based on the patient reading from the at least one sensor (see Maschke’s [0029] or [0038]  for display 3 outputting the ultrasound and/or physiological and/or patient and/or defibrillation data in an adjustable and overlay-able manner).
Additionally or alternatively this is also taught by Poland, in the same or eminently related field of ultrasonic imaging (see Poland’s Abstract); where Poland teaches utilizing additional sensors found in the probe and delivering data to the control electronics (see e.g. Poland’s [0038] which describes both voltage sensors and thermistors or [0026] which describes in brief the signal strength indicator) which are displayed alongside the image data using, among other options, LED indicator lights to display the sensors data including signaling data (see either Poland’s Figs. 1b-1c noting for example 37 being signal strength or alternatively see 9a-9b in light of [0062] and see also [0046] which indicates that the display elements can be LED displays) and goes on to teach the advantages thereof (as per Poland’s [0038] the voltage sensors can shut down the probe if the power approaches unsafe levels, important if one is operating on a batter or in close proximity to defibrillation electrodes; likewise this same section utilizes the thermistor to monitor temperature in order to prevent damage to the probe or patient; likewise [0055]-[0056] provide that the signal strength indicator can advantageously alert the user to low signal strength and prevent misplacement of the probe by alerting the user if the probe moves out of the operating room/range so as to allow for technical troubleshooting and for easy probe recovery).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Eibl IVO Maschke with the addition of one or more of Poland’s additional sensors internal to the probe order to reap the associated advantages thereof, as detailed above, such as allowing for the ability to automatically shut down the probe in potentially damaging situations, being able to recover the probe if misplaced, or allowing the user to troubleshoot bad connections, etc. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Maschke as applied to claim 1 above, and further in view of PATTERN RECOGNITION METHODS FOR OPTIMIZING MULTIVARIATE TISSUE SIGNATURES IN DIAGNOSTIC ULTRASOUND by Insana et al. (hereafter Insana).

Regarding claim 7, Eibl and Maschke teach the basic invention as given above in regards to claim 1 but fails to teach: “7. The ultrasound system of claim 1, wherein the ultrasound beamforming device implements pattern recognition or artificial intelligence to automatically generate a morphology or tissue identification based on the resulting reflections of the ultrasound beam.”
However Insana, in the related field of ultrasonic diagnostics (see Insana’s Abstract) teaches a pattern recognition algorithm for discriminating between different tissue types, in this instance specifically between healthy and diseased liver tissues which advantageously allows for detecting disease states and improving diagnosis (see Insana’s Abstract and Conclusion section on pages 165 and 177 respectively).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Eibl with the use of pattern recognition of the sort taught by Insana in order to advantageously allow for detecting disease states and improving diagnosis during imaging.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eibl in view of Maschke as applied to claim 1 above, and further in view of The future of cardiopulmonary resuscitation: What if a TEE probe could shock, sense and pace? By Sloth et al. (hereafter Sloth).

Regarding claims 14-15 Eibl teaches the basic invention as given above in regards to claim 1 and even teaches that the invention is for use with and can be connected to defibrillation equipment (see Eibl’s [0286] or [0299]) but Eibl fails to teach that: “14. The ultrasound system of claim 1, wherein: the ultrasound beamforming device is configured to connect to defibrillator equipment and to control the defibrillator equipment and/or display information of the defibrillator equipment; and the ultrasound system is resilient to electric shocks from defibrillation.” Or “15. The ultrasound system of claim 1, wherein: the ultrasound beamforming device comprises defibrillation circuitry; and the ultrasound system is resilient to electric shocks from defibrillation.”
However, Sloth, in the related field of ultrasonic imaging (see Sloth’s Title and note that this is TEE – i.e. Trans-Esophageal-Echocardiography) teaches the use of a combined probe that integrates defibrillation equipment/circuitry and images the equipment during placement and use where the equipment is utilized imaging (i.e. is not only robust enough to survive shocks but is electrically isolated and functional during defibrillation) so as to display information on the defibrillation equipment and the advantages of such arrangements (see Sloth’s single page and note that it contains all relevant items. For example Sloth states “4,5 At least two of these actually loaded a transesophageal electrode onto a TEE probe and used the probe to accurately place the electrodes posterior to the heart” and “Previous work has shown that the TEE probe continues to function and image during a defibrillation. 2” Sloth also goes on to reinforce this position while explaining its benefits and advantages in citations such as: “allows for rapid assessment of cardiac contractility, optimal imaging even in obese and other challenging patients as well as a capability to monitor chest compression adequacy in real time during CPR. With the introduction of more rudimentary, but much less expensive TEE transducers it is now possible to combine all of these benefits of the transesophageal location and improve resuscitation.” “A small, inexpensive TEE probe capable of sensing, pacing and defibrillating from an ideal location just behind the heart could be used in multiple care settings including pre-hospital ones”). For compact prosecution purposes the examiner additionally notes that two of the papers cited by Sloth have been included in the conclusion section and also e.g. picture the combined device and explain the electrical isolation and show how it can be used with both internal and external cardioversion leads respectively, as the examiner notes that there are differences between Sloth’s teachings and the applicants specification, though not the claims, that can be remedied but such further references.
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Eibl with the use of defibrillation equipment/circuitry that can be controlled by and used with the ultrasound imaging device in order to advantageously properly localize the defibrillation electrodes in ideal locations, to monitor defibrillation in real time, to allow for rapid assessment of issues related to defibrillation such as cardiac contractility to chest compression adequacy among other advantages cited above and incorporated herein by reference.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 03/08/2022, with respect to the 112(a/b) rejections and 102 rejection featuring Eibl alone have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 03/08/2022 with respect to the 103 have been fully considered but they are not persuasive as follows:
In this instance the examiner notes that the applicant has erred in arguing that the additional sensors of Poland are related to US (e.g. a voltage sensor is no more related to the US than the hospitals circuit breakers) and has also erred in failing to consider the examiner’s statements in regards to claims 12-13. Claims 12-13 already covered the sort of sensors that provide specifically “patient readings” so while the applicant can correctly assert that the temperature and voltage sensing was not a patient reading, the conclusion that Eibl in view of Poland did not teach the limitations is incorrect when the rejection of claims 12-13, which depend from claim 8, are considered. As such the applicant’s argument is not convincing; however, in an effort to compact prosecution, the examiner has noted that as the claims are amended a better grounds of rejection is now available and thus the examiner has simply relied upon one of the arts they previously provided for supporting their position in regards to claims 12-13 (e.g. see the rejection featuring Maschke above which is incorporated herein by reference). As such the argument is also moot at this juncture.
For such reasons the examiner is not convinced by the applicant’s arguments against claim 8, nor therefore is the examiner convinced by the arguments against the remaining claims which argue for patentability by virtue of dependency from claim 1 as amended to include the subject matter of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793